Title: General Orders, 24 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Hunt’s House [Hopewell, N.J.]Wednesday June 24th 78.
                        ParoleC. Signs
                        
                    
                    Officers are on no Account to be absent from their Encampment and are to be particularly vigilant to prevent their men from stragling.
                    The Troops in point of provision and every other respect are to be held in constant readiness for moving when the General beats which will be the signal for marching. The Commanding Officers of Corps are to make accurate returns of the Axes, Tomahawks and other such tools in possession of their Corps.
                